

	

		II

		109th CONGRESS

		1st Session

		S. 1116

		IN THE SENATE OF THE UNITED STATES

		

			May 25, 2005

			Mrs. Clinton (for

			 herself and Ms. Collins) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Older Americans Act of 1965 to provide for

		  mental health screening and treatment services, to amend the Public Health

		  Service Act to provide for integration of mental health services and mental

		  health treatment outreach teams, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Positive Aging Act of

			 2005.

		IAmendments to the

			 Older Americans Act of 1965

			101.DefinitionsSection 102 of the

			 Older Americans Act of 1965

			 (42 U.S.C.

			 3002) is amended by adding at the end the following:

				

					(44)Mental health

				screening and treatment servicesThe term mental health

				screening and treatment services means patient screening, diagnostic

				services, care planning and oversight, therapeutic interventions, and referrals

				that are—

						(A)provided pursuant

				to evidence-based intervention and treatment protocols (to the extent such

				protocols are available) for mental disorders prevalent in older individuals

				(including, but not limited to, mood and anxiety disorders, dementias of all

				kinds, psychotic disorders, and substances and alcohol abuse), relying to the

				greatest extent feasible on protocols that have been developed—

							(i)by or under the

				auspices of the Secretary; or

							(ii)by academicians

				with expertise in mental health and aging; and

							(B)coordinated and

				integrated with the services of social service, mental health, and health care

				providers in an area in order to—

							(i)improve patient

				outcomes; and

							(ii)assure, to the

				maximum extent feasible, the continuing independence of older individuals who

				are residing in the

				area.

							.

			102.Office of

			 Older Adult Mental Health ServicesSection 301(b) of the

			 Older Americans Act of 1965

			 (42 U.S.C.

			 3021(b)) is amended by adding at the end the following:

				

					(3)The Assistant Secretary shall

				establish within the Administration an Office of Older Adult Mental Health

				Services, which shall be responsible for the development and implementation of

				initiatives to address the mental health needs of older

				individuals.

					.

			103.Grants to

			 States for the development and operation of systems for providing mental health

			 screening and treatment services to older individuals lacking access to such

			 servicesTitle III of the

			 Older Americans Act of 1965

			 (42 U.S.C.

			 3021 et seq.) is amended—

				(1)in section 303,

			 by adding at the end the following:

					

						(f)There are

				authorized to be appropriated to carry out part F (relating to grants for

				programs providing mental health screening and treatment services) such sums as

				may be necessary for fiscal year 2006 and each of the 5 succeeding fiscal

				years.

						;

				(2)in section

			 304(a)(1), by inserting and subsection (f) after through

			 (d); and

				(3)by adding at the

			 end the following:

					

						FMental health

				screening and treatment services for older individuals

							381.Grants to

				States for programs providing mental health screening and treatment services

				for older individuals

								(a)Program

				authorizedThe Assistant Secretary shall carry out a program for

				making grants to States under State plans approved under section 307 for the

				development and operation of—

									(1)systems for the

				delivery of mental health screening and treatment services for older

				individuals who lack access to such services; and

									(2)programs

				to—

										(A)increase public

				awareness regarding the benefits of prevention and treatment of mental

				disorders in older individuals;

										(B)reduce the stigma

				associated with mental disorders in older individuals and other barriers to the

				diagnosis and treatment of the disorders; and

										(C)reduce

				age-related prejudice and discrimination regarding mental disorders in older

				individuals.

										(b)State

				allocation and prioritiesA State agency that receives funds

				through a grant made under this section shall allocate the funds to area

				agencies on aging to carry out this part in planning and service areas in the

				State. In allocating the funds, the State agency shall give priority to

				planning and service areas in the State—

									(1)that are

				medically underserved; and

									(2)in which there

				are a large number of older individuals.

									(c)Area

				coordination of services with other providersIn carrying out

				this part, to more efficiently and effectively deliver services to older

				individuals, each area agency on aging shall—

									(1)coordinate

				services described in subsection (a) with other community agencies, and

				voluntary organizations, providing similar or related services; and

									(2)to the greatest

				extent practicable, integrate outreach and educational activities with existing

				(as of the date of the integration) health care and social service providers

				serving older individuals in the planning and service area involved.

									(d)Relationship to

				other funding sourcesFunds made available under this part shall

				supplement, and not supplant, any Federal, State, and local funds expended by a

				State or unit of general purpose local government (including an area agency on

				aging) to provide the services described in subsection

				(a).

								.

				104.Demonstration

			 projects providing mental health screening and treatment services to older

			 individuals living in rural areasThe Older

			 Americans Act of 1965 (42 U.S.C. 3001 et seq.) is

			 amended—

				(1)by inserting

			 before section 401 the following:

					

						IVGrants for

				education, training, and

				research

						;

				and

				(2)in part A of

			 title IV, by adding at the end the following:

					

						422.Demonstration

				projects providing mental health screening and treatment services to older

				individuals living in rural areas

							(a)DefinitionIn

				this section, the term rural area means—

								(1)any area that is

				outside a metropolitan statistical area (as defined by the Director of the

				Office of Management and Budget); or

								(2)such similar area

				as the Secretary specifies in a regulation issued under section 1886(d)(2)(D)

				of the Social Security Act

				(42

				U.S.C. 1395ww(d)(2)(D)).

								(b)AuthorityThe

				Assistant Secretary shall make grants to eligible public agencies and nonprofit

				private organizations to pay part or all of the cost of developing or operating

				model health care service projects involving the provision of mental health

				screening and treatment services to older individuals residing in rural

				areas.

							(c)DurationGrants

				made under this section shall be made for 3-year periods.

							(d)ApplicationTo

				be eligible to receive a grant under this section, a public agency or nonprofit

				private organization shall submit to the Assistant Secretary an application

				containing such information and assurances as the Assistant Secretary may

				require, including—

								(1)information

				describing—

									(A)the geographic

				area and target population (including the racial and ethnic composition of the

				target population) to be served by the project; and

									(B)the nature and

				extent of the applicant’s experience in providing mental health screening and

				treatment services of the type to be provided in the project;

									(2)assurances that

				the applicant will carry out the project—

									(A)through a

				multidisciplinary team of licensed mental health professionals;

									(B)using

				evidence-based intervention and treatment protocols to the extent such

				protocols are available;

									(C)using

				telecommunications technologies as appropriate and available; and

									(D)in coordination

				with other providers of health care and social services (such as senior centers

				and adult day care providers) serving the area; and

									(3)assurances that

				the applicant will conduct and submit to the Assistant Secretary such

				evaluations and reports as the Assistant Secretary may require.

								(e)ReportsThe

				Assistant Secretary shall prepare and submit to the appropriate committees of

				Congress a report that includes summaries of the evaluations and reports

				required under subsection (d)(3).

							(f)CoordinationThe

				Assistant Secretary shall provide for appropriate coordination of programs and

				activities receiving funds pursuant to a grant under this section with programs

				and activities receiving funds pursuant to grants under sections 381 and 423,

				and sections 520K and 520L of the Public Health

				Service

				Act.

							.

				105.Demonstration

			 projects providing mental health screening and treatment services to older

			 individuals living in naturally occurring retirement communities in urban

			 areasPart A of title IV of

			 the Older Americans Act of 1965

			 (42 U.S.C.

			 3032 et seq.), as amended by section 104, is further amended by

			 adding at the end the following:

				

					423.Demonstration

				projects providing mental health screening and treatment services to older

				individuals living in naturally occurring retirement communities in urban

				areas

						(a)DefinitionsIn

				this section:

							(1)Naturally

				occurring retirement communityThe term naturally occurring

				retirement community means a residential area (such as an apartment

				building, housing complex or development, or neighborhood) not originally built

				for older individuals but in which a substantial number of individuals have

				aged in place (and become older individuals) while residing in such

				area.

							(2)Urban

				areaThe term urban area means—

								(A)a metropolitan

				statistical area (as defined by the Director of the Office of Management and

				Budget); or

								(B)such similar area

				as the Secretary specifies in a regulation issued under section 1886(d)(2)(D)

				of the Social Security Act

				(42

				U.S.C. 1395ww(d)(2)(D)).

								(b)AuthorityThe

				Assistant Secretary shall make grants to eligible public agencies and nonprofit

				private organizations to pay part or all of the cost of developing or operating

				model health care service projects involving the provision of mental health

				screening and treatment services to older individuals residing in naturally

				occurring retirement communities located in urban areas.

						(c)DurationGrants

				made under this section shall be made for 3-year periods.

						(d)ApplicationTo

				be eligible to receive a grant under this section, a public agency or nonprofit

				private organization shall submit to the Assistant Secretary an application

				containing such information and assurances as the Assistant Secretary may

				require, including—

							(1)information

				describing—

								(A)the naturally

				occurring retirement community and target population (including the racial and

				ethnic composition of the target population) to be served by the project;

				and

								(B)the nature and

				extent of the applicant’s experience in providing mental health screening and

				treatment services of the type to be provided in the project;

								(2)assurances that

				the applicant will carry out the project—

								(A)through a

				multidisciplinary team of licensed mental health professionals;

								(B)using

				evidence-based intervention and treatment protocols to the extent such

				protocols are available; and

								(C)in coordination

				with other providers of health care and social services serving the retirement

				community; and

								(3)assurances that

				the applicant will conduct and submit to the Assistant Secretary such

				evaluations and reports as the Assistant Secretary may require.

							(e)ReportsThe

				Assistant Secretary shall prepare and submit to the appropriate committees of

				Congress a report that includes summaries of the evaluations and reports

				required under subsection (d)(3).

						(f)CoordinationThe

				Assistant Secretary shall provide for appropriate coordination of programs and

				activities receiving funds pursuant to grants made under this section with

				programs and activities receiving funds pursuant to grants made under sections

				381 and 422, and sections 520K and 520L of the Public Health Service

				Act.

						.

			IIPublic Health Service Act amendments

			201.Demonstration

			 projects to support integration of Mental Health Services in primary care

			 settingsSubpart 3 of part B

			 of title V of the Public Health Service

			 Act (42 U.S.C. 290bb–31 et seq.) is

			 amended—

				(1)in section

			 520(b)—

					(A)in paragraph

			 (14), by striking and after the semicolon;

					(B)in paragraph

			 (15), by striking the period at the end and inserting ; and;

			 and

					(C)by adding at the

			 end the following:

						

							(16)conduct the

				demonstration projects specified in section

				520K.

							;

				and

					(2)by adding at the

			 end the following:

					

						520K.Projects to

				demonstrate integration of Mental Health Services in primary care

				settings

							(a)In

				generalThe Secretary, acting through the Director of the Center

				for Mental Health Services, shall award grants to public and private nonprofit

				entities for projects to demonstrate ways of integrating mental health services

				for older patients into primary care settings, such as health centers receiving

				a grant under section 330 (or determined by the Secretary to meet the

				requirements for receiving such a grant), other Federally qualified health

				centers, primary care clinics, and private practice sites.

							(b)RequirementsIn

				order to be eligible for a grant under this section, the project to be carried

				out by the entity shall provide for collaborative care within a primary care

				setting, involving psychiatrists, psychologists, and other licensed mental

				health professionals (such as social workers and advanced practice nurses) with

				appropriate training and experience in the treatment of older adults, in which

				screening, assessment, and intervention services are combined into an

				integrated service delivery model, including—

								(1)screening

				services by a mental health professional with at least a masters degree in an

				appropriate field of training;

								(2)referrals for

				necessary prevention, intervention, follow-up care, consultations, and care

				planning oversight for mental health and other service needs, as indicated;

				and

								(3)adoption and

				implementation of evidence-based protocols, to the extent available, for

				prevalent mental health disorders, including depression, anxiety, behavioral

				and psychological symptoms of dementia, psychosis, and misuse of, or dependence

				on, alcohol or medication.

								(c)Considerations

				in awarding grantsIn awarding grants under this section, the

				Secretary, to the extent feasible, shall ensure that—

								(1)projects are

				funded in a variety of geographic areas, including urban and rural areas;

				and

								(2)a variety of

				populations, including racial and ethnic minorities and low-income populations,

				are served by projects funded under this section.

								(d)DurationA

				project may receive funding pursuant to a grant under this section for a period

				of up to 3 years, with an extension period of 2 additional years at the

				discretion of the Secretary.

							(e)ApplicationTo

				be eligible to receive a grant under this section, a public or private

				nonprofit entity shall—

								(1)submit an

				application to the Secretary (in such form, containing such information, and at

				such time as the Secretary may specify); and

								(2)agree to report

				to the Secretary standardized clinical and behavioral data necessary to

				evaluate patient outcomes and to facilitate evaluations across participating

				projects.

								(f)EvaluationNot

				later than July 31 of each calendar year, the Secretary shall submit to

				Congress a report evaluating the projects receiving awards under this section

				for such year.

							(g)Supplement, not

				supplantFunds made available under this section shall

				supplement, and not supplant, other Federal, State, or local funds available to

				an entity to carry out activities described in this section.

							(h)Authorization

				of appropriationsThere are authorized to be appropriated such

				sums as may be necessary to carry out this section for fiscal year 2006 and

				each fiscal year

				thereafter.

							.

				202.Grants for

			 community-based mental health treatment outreach teamsSubpart 3 of part B of title V of the

			 Public Health Service Act

			 (42 U.S.C.

			 290bb–31 et seq.), as amended by section 201, is further

			 amended by adding at the end the following:

				

					520L.Grants for

				community-based mental health treatment outreach teams

						(a)In

				generalThe Secretary, acting through the Director of the Center

				for Mental Health Services, shall award grants to public or private nonprofit

				entities that are community-based providers of geriatric mental health

				services, to support the establishment and maintenance by such entities of

				multi-disciplinary geriatric mental health outreach teams in community settings

				where older adults reside or receive social services. Entities eligible for

				such grants include—

							(1)mental health

				service providers of a State or local government;

							(2)outpatient

				programs of private, nonprofit hospitals;

							(3)community mental

				health centers meeting the criteria specified in section 1913(c); and

							(4)other

				community-based providers of mental health services.

							(b)RequirementsTo

				be eligible to receive a grant under this section, an entity shall—

							(1)adopt and

				implement, for use by its mental health outreach team, evidence-based

				intervention and treatment protocols (to the extent such protocols are

				available) for mental disorders prevalent in older individuals (including, but

				not limited to, mood and anxiety disorders, dementias of all kinds, psychotic

				disorders, and substance and alcohol abuse), relying to the greatest extent

				feasible on protocols that have been developed—

								(A)by or under the

				auspices of the Secretary; or

								(B)by academicians

				with expertise in mental health and aging;

								(2)provide screening

				for mental disorders, diagnostic services, referrals for treatment, and case

				management and coordination through such teams; and

							(3)coordinate and

				integrate the services provided by such team with the services of social

				service, mental health, and medical providers at the site or sites where the

				team is based in order to—

								(A)improve patient

				outcomes; and

								(B)to assure, to the

				maximum extent feasible, the continuing independence of older adults who are

				residing in the community.

								(c)Cooperative

				arrangements with sites serving as bases for outreachAn entity

				receiving a grant under this section may enter into an agreement with a person

				operating a site at which a geriatric mental health outreach team of the entity

				is based, including—

							(1)senior

				centers;

							(2)adult day care

				programs;

							(3)assisted living

				facilities; and

							(4)recipients of

				grants to provide services to senior citizens under the

				Older Americans Act of 1965, under

				which such person provides (and is reimbursed by the entity, out of funds

				received under the grant, for) any supportive services, such as transportation

				and administrative support, that such person provides to an outreach team of

				such entity.

							(d)Considerations

				in awarding grantsIn awarding grants under this section, the

				Secretary, to the extent feasible, shall ensure that—

							(1)projects are

				funded in a variety of geographic areas, including urban and rural areas;

				and

							(2)a variety of

				populations, including racial and ethnic minorities and low-income populations,

				are served by projects funded under this section.

							(e)ApplicationTo

				be eligible to receive a grant under this section, an entity shall—

							(1)submit an

				application to the Secretary (in such form, containing such information, at

				such time as the Secretary may specify); and

							(2)agree to report

				to the Secretary standardized clinical and behavioral data necessary to

				evaluate patient outcomes and to facilitate evaluations across participating

				projects.

							(f)CoordinationThe

				Secretary shall provide for appropriate coordination of programs and activities

				receiving funds pursuant to a grant under this section with programs and

				activities receiving funds pursuant to grants under section 520K and sections

				381, 422, and 423 of the Older Americans Act of

				1965.

						(g)EvaluationNot

				later than July 31 of each calendar year, the Secretary shall submit to

				Congress a report evaluating the projects receiving awards under this section

				for such year.

						(h)Supplement, not

				supplantFunds made available under this section shall

				supplement, and not supplant, other Federal, State, or local funds available to

				an entity to carry out activities described in this section.

						(i)Authorization

				of appropriationsThere are authorized to be appropriated such

				sums as may be necessary to carry out this section for fiscal year 2006 and

				each fiscal year

				thereafter.

						.

			203.Designation of

			 Deputy Director for Older Adult Mental Health Services in Center for Mental

			 Health ServicesSection 520 of

			 the Public Health Service Act

			 (42 U.S.C.

			 290bb–31) is amended—

				(1)by redesignating

			 subsection (c) as subsection (d); and

				(2)by inserting

			 after subsection (b) the following:

					

						(c)Deputy Director

				for Older Adult Mental Health Services in Center for Mental Health

				ServicesThe Director, after consultation with the Administrator,

				shall designate a Deputy Director for Older Adult Mental Health Services, who

				shall be responsible for the development and implementation of initiatives of

				the Center to address the mental health needs of older adults. Such initiatives

				shall include—

							(1)research on

				prevention and identification of mental disorders in the geriatric

				population;

							(2)innovative

				demonstration projects for the delivery of community-based mental health

				services for older Americans;

							(3)support for the

				development and dissemination of evidence-based practice models, including

				models to address dependence on, and misuse of, alcohol and medication in older

				adults; and

							(4)development of

				model training programs for mental health professionals and care givers serving

				older

				adults.

							.

				204.Membership of

			 advisory council for the Center for Mental Health ServicesSection 502(b)(3) of the

			 Public Health Service Act

			 (42 U.S.C.

			 290aa–1(b)(3)) is amended by adding at the end the

			 following:

				

					(C)In the case of

				the advisory council for the Center for Mental Health Services, the members

				appointed pursuant to subparagraphs (A) and (B) shall include representatives

				of older Americans, their families, and geriatric mental health

				specialists.

					.

			205.Projects of

			 national significance targeting substance abuse in older adultsSection 509(b)(2) of the

			 Public Health Service Act

			 (42 U.S.C.

			 290bb–2(b)(2)) is amended by inserting before the period the

			 following: , and to providing treatment for older adults with alcohol or

			 substance abuse or addiction, including medication misuse or

			 dependence.

			206.Criteria for

			 State plans under community Mental Health Services block grants

				(a)In

			 generalSection 1912(b)(4)of the

			 Public Health Service Act

			 (42 U.S.C.

			 300x–2(b)(4)) is amended to read as follows:

					

						(4)Targeted

				services to older individuals, individuals who are homeless, and individuals

				living in rural areasThe plan describes the State’s outreach to

				and services for older individuals, individuals who are homeless, and

				individuals living in rural areas, and how community-based services will be

				provided to these

				individuals.

						.

				(b)Effective

			 dateThe amendment made by subsection (a) shall apply to State

			 plans submitted on or after the date that is 180 days after the date of

			 enactment of this Act.

				

